DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
The preliminary amendments filed 10/12/20 are acknowledged. Claims 1-33 are cancelled. New claims 34-44 are added. Claims 34-44 are pending. Claims 34-44 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 1/20/22 and 1/21/22 have been considered.  Signed copies are enclosed.
The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
Claim Objections
Claim 44 is objected to because of the following informalities:  the claim contains inappropriate punctuation in the subpart names. MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is recommended that Applicant amend the subpart designations to read, for example, “(i)” or “i)”. Appropriate correction is required.

Claim 44 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim. The claim references two different set of claims, reciting “the conjugate of claim 34” and a nucleic acid of claim 34 or a vector of claim 35.  See MPEP § 608.01(n).  Accordingly, the claim 44 not been further treated on the merits.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 37 recite a host cells genetically engineered with the nucleic acid of claim 34 or the vector of claim 35. However, the claim does not include a transitional phrase. It is unclear if the host cell may have only the nucleic acid or vector, or if other components may also be introduced by genetic engineering. It is recommended that Applicant amend the claims to recite “a host cell comprising” or “A host cell consisting of” to clarify the scope of the encompassed genetic engineering. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-41 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 36-41 recites “a host cell”. The instant specification indicates that a “host cell” can be defined as follows: “Preferably, the host cell genetically engineered is an animal cell.”  Neither the specification, nor the instant claims, requires that the host cell be isolated from the host. Considering that the term “vector” can include viral vectors, the instant claims encompasses a human host that has been infected with a viral vector comprising the required nucleic acid. Therefore the claims encompass a human organism.  An amendment to claims 36-41 to recite “an isolated host cell” (emphasis added by the Examiner) would overcome the rejection. 

Allowable Subject Matter
Claims 34-35 and 42-43 are found to be free of the prior art. 
The closest available prior art are:
1. Vanessa KERMER et al ("Antibody fusion proteins for cancer immunotherapy mimicking iL-15 trans presentation at the 2 tumor site". CIMT Cancer Immunotherapy 8th annual meeting abstractbook 2010 CIMT abstractbook May 26-28, 2010. pages 1-171. abstract No.113; page 163). Kermer et al teach an antibody cytokine fusion protein comprising an antibody targeting fibroblast activation protein, an extended IL15R alpha sushi domain and IL-15 (see abstract). Further, the three polypeptides are part of a fusion protein that does not have a linker sequence (see abstract “antibody cytokine fusion proteins were generated composed of an antibody moiety targeting the tumor stromal fibroblast activation protein (FAP), an extended IL-15Rαsushi domain (RD) and IL-15"). However, Kermer does not teach the sequence of the conjugate recited by the instant claims, or a nucleic acid encoding said conjugate. 
2. Jacques et al. (US 2009/0238791, filed 10/6/06, published 9/24/2009). Jacques discloses fusion proteins which behave as potent super-agonists of the IL-15R β/γ complex, which comprise an IL-15R β/γ binding entity, such as IL-15, fused by covalence e.g., by a flexible linker, to IL-15Ra or to an IL-15Ra fragment which has retained the sushi domain of IL-15Ra (abstract, and page 1, [0010], for example), wherein one of such fusion proteins comprises the sushi-containing polypeptide of SEQ ID NO:30 (human), and the human wild-type IL-15 of SEQ ID NO:48, optionally linked together via a linker. The linker can be SEQ ID NO:50, which is 100% identical to the linker of instant SEQ ID NO:13.  As taught by Jacques, the IL-15 can be at either end of the IL-15Ra (see claims 73 and 74), such as the fusion protein of SEQ ID NO:60 or SEQ ID NO:62  (page 13, [0300] - [0312]). Jacques teaches pharmaceutical compositions comprising a product of the invention, and a pharmaceutically acceptable vehicle and/or carrier and/or diluent and/or adjuvant, including parenteral formulations usually comprising injectable fluids (page 14, [0353], and page 17, [0431]). Furthermore, Jacques teaches that the protein comprising the IL-15 and IL-15Ra fragment comprising sushi domain can be used as anti-tumoral drug or vaccine (page 15, [0365] - [0367]). However, Jacques does not teach the sequence of the conjugate recited by the instant claims, or a nucleic acid encoding said conjugate. 
3. Mortier et al (J Biol Chem. 2006 Jan 20;281(3):1612-9. Epub 2005 Nov 11). Mortier et al teach the fusion of human IL-15 and IL-15Rα sushi domain polypeptides attached by a flexible linker (see abstract). The sequence of human IL-15 is an inherent property, and would be encompassed in SEQ ID NO:1. Mortier et al teach that fusion proteins in which IL-15 and IL-15Rα are attached by a flexible linker are even more potent than the combination of the two polypeptides (see abstract).  Mortier et al teach that inclusion of these linkers allows the fusion protein to act as a potent super agonist of the IL15Rβ/γ complex (see page 1613). Further, the fusion protein is more readily internalized into cells, and bound with greater affinity to the corresponding receptor than IL-15 by itself (see page 1617).  This enhanced activity may make the fusion a very efficient adjuvant in therapeutic strategies aiming at curing patients with cancer, immunodeficiencies or infectious disease (see page 1619). However, Mortier does not teach the sequence of the conjugate recited by the instant claims, or a nucleic acid encoding said conjugate. 

Conclusion
Claims 34-35 and 42-43 are allowed. 
Claims 36-41 and 44 are not allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/5/22